Citation Nr: 1450313	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher evaluation for lumbosacral osteoarthritis with lumbar spinal stenosis with residual scar, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher evaluation for residuals of fracture of right ankle with arthritis, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher evaluation for residuals of fracture of the left wrist, currently evaluated as 10 percent disabling. 

4.  Entitlement to a higher initial rating for right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from December 2012 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and entitlement to an initial rating in excess of 30 percent for right shoulder glenohumeral and acromioclavicular joint arthritis with rotator cuff tear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes having a total duration of at least 4 weeks; at any time during the appeal period.

2.  The most probative evidence of record shows that the Veteran's right ankle disability is manifested by pain and limitation of motion, but not ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  

3.  The most competent and credible evidence of record shows that the Veteran's left wrist disability is manifested by pain with limitation of motion, but not ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for lumbosacral osteoarthritis with lumbar spinal stenosis with residual scar have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2014).

2.  The criteria for a rating in excess of 20 percent for residuals of a fractured right ankle with arthritis have not been met at any time during the appeal period.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5010-5271 (2014). 

3.  The criteria for a rating in excess of 10 percent for residuals of fracture of the left wrist have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5010-5215 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Assist and Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A November 2010 letter, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs), VA treatment records and pertinent Kaiser Permanente records have been associated with the claims file.  The Veteran has not identified any additional outstanding records that have not been obtained.  

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran was afforded VA examinations in November 2010, June 2013, and March 2014 to include an addendum opinion in May 2014.  The Board finds these examinations to be adequate because the examiners described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the service-connected disabilities will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

As such, VA has satisfied its duties to notify and assist.  

II.  Increased Ratings

The Veteran and his representative assert left wrist, low back, and right ankle disabilities are worse than rated and warrant higher evaluations. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994). VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

a.  Low Back

The Veteran's lumbosacral osteoarthritis with lumbar spinal stenosis is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5242.  Pursuant to this formula, a 10 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  In this regard, a separate 10 percent evaluation for right and left lower leg sciatica and radiculopathy was granted in a December 2013 rating decision.  As this decision was not appealed, it will not be further discussed.  

After careful review of the evidence of record, the Board finds that a rating in excess of 20 percent for the appellate period is not warranted.

On VA examination in November 2010, the Veteran complained of lower back pain at a 7 on a pain severity scale of 0 to 10.  He reported that he was able to walk or stand for 20 minutes before he gets sharp radiating pain into his right thigh and lower leg.  The Veteran reported taking Vicodin daily and occasionally received steroid injections.  He reported no incapacitating episodes.  Range of motion testing of the lumbar spine found forward flexion to 60 degrees with pain beginning at 60 degrees; extension to 5 degrees with pain beginning at 5 degrees; left and right lateral flexion to 10 degrees with pain beginning at 10 degrees; and left and right lateral rotation to 20 degrees with pain beginning at 20 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  Upon physical examination, the examiner found flattening of the thoracic and lumbar spine with apparent ankylosis of the lower thoracic spine.  Diagnosis was degenerative disc disease with left sided radiculopathy and chronic pain.   

On VA examination in June 2013, the Veteran reported that his back condition had progressively worsened over the years.  Diagnosis was lumbar spondylosis.  The Veteran denied flare-ups.  Range of motion testing of the lumbar spine found forward flexion to 70 degrees with pain beginning at 70 degrees and no change after repetition; extension to 25 degrees with pain beginning at 25 degrees and no change after repetition; left and right lateral flexion to 20 degrees with pain beginning at 20 degrees and no change after repetition; and left and right lateral rotation to 20 degrees with pain at 20 degrees and no change after repetition.  There was evidence of functional loss and/or functional impairment of less movement than normal, pain on movement, and swelling.  Physical examination found pain over the lower lumbar paraspinal muscles.  According to the examiner, the Veteran's difficulty with lifting, bending, and twisting impacts his ability to work.  The examiner also noted difficulty getting dressed that requires the use of adaptive equipment.  

When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the evidence reflects a consistent picture of flexion, without pain, at or greater than 60 degrees, without favorable ankylosis, throughout the appeal period.  A 40 percent rating requires forward flexion of the lumbar spine to be 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  There was also no evidence of any unfavorable thoracolumbar ankylosis at any time during the appeal period to warrant a 50 percent or 100 percent rating.  Accordingly, the Board finds that the criteria for a disability rating higher than 20 percent under Diagnostic Code 5242 are not met at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the higher 20 percent rating under Diagnostic Code 5242 because of the Veteran's pain on motion (see 38 C.F.R. § 4.7) rather than a 10 percent rating; which the Veteran's lumbosacral spine disability picture actually meets.  

As for objective neurologic abnormalities, at the June 2013 VA examination, the Veteran denied any bowel or bladder complaints, and his bilateral lower extremity sensory involvement has already been acknowledged and separately rated as left and right sided sciatica and radiculopathy under Diagnostic Code 8520.  

A disability rating in excess of 20 percent based on incapacitating episodes is also not warranted.  For a rating in excess of 20 percent under the IVDS formula, the Veteran would need physician prescribed bed rest totaling a duration of at least four weeks during the last twelve months.  Notably, the June 2013 VA examiner found IVDS of the spine.  However, the Veteran denied incapacitating episodes over the past 12 months.  The preponderance of the evidence is accordingly against a rating greater than 20 percent under Diagnostic Code 5243, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board also notes the Veteran has residual surgical scarring from his low back surgery.  The 2013 examination revealed that the scars are superficial, linear, and non-tender.  The scar measured 4 cm in length by 3 mm in width.  As the scar does not exceed an area of six square inches, and is not painful or unstable, a separate rating is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805 (2014).  

Review of the claims file shows that the criteria for a rating higher than 20 percent were not met at any distinct period during the course of the appeal, so a staged rating is not applicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

b.  Right Ankle

The RO has rated the Veteran's right ankle disability under Diagnostic Code 5010-5271.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (here, DC 5271).  

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Since the Veteran is already receiving the maximum rating possible under this rating criteria, further analysis under this code is not warranted.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle and Diagnostic Code 5272 provides ratings for ankylosis of the subastragalar or tarsal joint.  Since the record, including the treatment records and the March 2014 VA examination, does not show that the Veteran has ankylosis of the right ankle, they are not applicable.  See 38 C.F.R. § 4.71a.

As to rating the Veteran's right ankle disability under Diagnostic Codes 5273 for malunion of the os calcis or astragalus or Diagnostic Code 5274 for astragalectomy, the record on appeal, including the findings at the November 2010 and March 2014 VA examinations, do not reflect the presence of these diagnoses.  The March 2014 examination report specifically noted that the Veteran had not had an astragalectomy or other right ankle surgery and did not have malunion of the os calcis or astragalus.  X-rays from the November 2010 VA examination and November 2011 private treatment records showed an old healed fracture as well as osteoarthritic changes of the talonavicular and fibulotalar joints.  Thus, in the absence of objective evidence of these disabilities, Diagnostic Codes 5273 and 5274 are not applicable.  Accordingly, the criteria for an increased schedular evaluation for the residuals of the ankle disability have not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274.

Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, and 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for the right ankle disability and the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


c.  Left Wrist 

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).  The rating criteria distinguish between the major (dominant) and minor (non-dominant) wrist; in this case the Veteran is shown to be right-handed, so the criteria for the minor hand apply.

The RO has rated the Veteran's left wrist disability under Diagnostic Code 5010-5215.  Under Diagnostic Code 5215, a 10 percent rating is warranted for the major or minor wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  The Board notes that the Veteran's disability is evaluated at 10 percent, and as such he is receiving the maximum schedular rating possible under Diagnostic Code 5215.  Therefore, the Board finds that a higher evaluation is not warranted.   

A higher disability evaluation is afforded for ankylosis of the wrist under Diagnostic Code 5214.  To qualify for the minimum compensable evaluation of 30 percent for the major wrist or 20 percent minor wrist, the service-connected disability must be manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion.  The Board notes that the record, including the findings at the November 2010 and March 2014 VA examinations, is negative for a diagnosis of ankylosis.  In fact, the March 2014 VA examiner specifically concluded that the Veteran did not suffer from ankylosis in the left wrist.  Therefore, the Veteran does not meet the rating criteria for an increased evaluation under this code.  As such, the preponderance of the evidence is against the claim.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the March 2014 VA examination, the Veteran stated that he experienced progressive pain, stiffness and weakness.  Although the Veteran has reported pain and weakness in his wrist, in Johnston v. Brown, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and § 4.45 are applicable.  As such, a higher rating is not applicable.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for a service-connected left wrist disability, referred to as residuals of left wrist fracture.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  This is true at all times during the appellate period, and therefore the Board need not consider staged ratings.  Hart. 

III.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the first Thun element is not satisfied in the present case.  The manifestations of the Veteran's service-connected low back, left wrist and right ankle disorders, including limitation of motion due to pain and functional limitation, are specifically contemplated by the schedular criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The rating criteria are therefore adequate to evaluate the Veteran's low back, left wrist, and right ankle disorders and referral for consideration of extraschedular rating is not warranted. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's low back, right ankle and left wrist disabilities are before the Board and there is no indication in the record that his musculoskeletal symptoms, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  


ORDER

An evaluation in excess of 20 percent for lumbosacral osteoarthritis with lumbar spinal stenosis with residual scar is denied.

An evaluation in excess of 20 percent for residuals of fracture of right ankle with arthritis is denied.  

An evaluation in excess of 10 percent for residuals of fracture of the left wrist is denied.  


REMAND

On his July 2014 written statement, the Veteran reported that his shoulder condition has significantly worsened since the VA examination in June 2013.  June 2014 private treatment records show loss of muscle bulk in the shoulder.  As the Veteran asserted a worsening of his disability, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist the veteran in obtaining and developing available facts and evidence includes obtaining a thorough and contemporaneous medical examination that considers the prior medical treatment records).

Regarding the matter of entitlement to TDIU, the Board notes that the evidence of record shows that the Veteran last worked in November 2002.  The Veteran contends that he stopped working due to his service-connected low back disability.  The evidence includes a July 2014 letter by Lisa Phillip, M.D., in which she opined given the Veteran's age and medical diagnoses that it will be difficult for him to find employment which can accommodate his physical condition.  Similarly, Paul Rosenthal, M.D. and Patricia Tsung, M.D. submitted letters indicating that the Veteran's multiple medical conditions render him unable to sustain gainful employment.  Further, the June 2013 VA examiner noted that the Veteran has difficulty with lifting, bending and twisting, and uses adaptive equipment for lower body dressing.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

In this case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities consist of his low back disability, rated 20 percent disabling, right lower sciatica, rated 10 percent disabling, left lower sciatica, rated 10 percent disabling, right shoulder disability, rated as 30 percent disabling, right ankle disability, rated 20 percent disabling, cervical spine disability, rated 20 percent disabling, and a left wrist disability, rated 10 percent disabling.  His combined rating is 80 percent.  As the Veteran's right and left lower sciatica results from the same etiology as his low back disability, they may be considered as one disability for the purposes of meeting schedular criteria for a TDIU.  38 C.F.R. § 4.16(a)(2).  Given that the Veteran has a combined rating over 70 percent with one disability rated at 40 percent, he meets the schedular criteria for a TDIU.    

Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that, in order to adjudicate this claim, VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

The opinions provided regarding the Veteran's employability, have failed to mention the Veteran's previous occupation, education, or training in concluding that he is unemployable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected shoulder disability.  Then obtain and associate with the claims file, electronically, these records. 

2.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of (1) the extent of his right shoulder disability, and (2 ) service-connected disabilities impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of his right shoulder disability.  The Veteran's claims file should be provided to the examiner at the time of examination.  The examiner should conduct all indicated range of motion studies and describe in detail all symptomatology associated with the Veteran's service-connected right shoulder disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner should also offer an opinion regarding the effect the Veteran's right shoulder has on his employability.  A complete rationale for any opinion offered should be provided.  

4.  Additionally, the Veteran should be afforded an examination to evaluate his TDIU claim, to be conducted, if possible, by a vocational specialist.  The claims folder should be made available to the examiner for review before the examination.

The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities or advancing age, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The examination report should include a complete rationale for all opinions and conclusions expressed, including a consideration of the Veteran's particular education, training, and work history.

5.  Then readjudicate the claims.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


